Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 5, 7-8, 12-17, 19, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 17, and 19 have been carefully considered.
The submitted amendments appear to overcome the rejections under 35 U.S.C 101. The submitted amendments integrate the exception into a practical applications as recited in the specification by incorporating the machine learning knowledge model and the augmented reality interface [See ¶- 4-8].
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “based upon the identified one or more patterns, deriving a plurality of mobility parameters in order to maintain the user comfort level at or above a predefined comfort threshold, wherein the plurality of mobility parameters include at least one point of avoidance with respect to the user or at least one point of contact at which an entity associated with user movement interacts with the user; determining at least one mobility recommendation for a transport activity in accordance with the plurality of mobility parameters; and adapting at least one augmented reality device to graphically represent the at least one mobility recommendation during the transport activity by rendering and displaying, in a digital overlay upon a real-world environment representation, pointing indicia directed to the at least one point of avoidance or the at least one point of contact” in the specific combinations as recited in claim 1.
As to claim 17:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “based upon the identified one or more patterns, derive a plurality of mobility parameters in order to maintain the user comfort level at or above a predefined comfort threshold, wherein the plurality of mobility parameters include at least one point of avoidance with respect to the user or at least one point of contact at which an entity associated with user movement interacts with the user; determine at least one mobility recommendation for a transport activity in accordance with the plurality of mobility parameters; and adapt at least one augmented reality device to graphically represent the at least one mobility recommendation during the transport activity by rendering and displaying, in a digital overlay upon a real-world environment representation, pointing indicia directed to the at least one point of avoidance or the at least one point of contact” in the specific combinations as recited in claim 17.
As to claim 19:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “based upon the identified one or more patterns, deriving a plurality of mobility parameters in order to maintain the user comfort level at or above a predefined comfort threshold, wherein the plurality of mobility parameters include at least one point of avoidance with respect to the user or at least one point of contact at which an entity associated with user movement interacts with the user; [[and]] determining at least one mobility recommendation for a transport activity in accordance with the plurality of mobility parameters; and adapting at least one augmented reality device to graphically represent the at least one mobility recommendation during the transport activity by rendering and displaying, in a digital overlay upon a real-world environment representation, pointing indicia directed to the at least one point of avoidance or the at least one point of contact” in the specific combinations as recited in claim 19.
Claims 3, 5, 7-8, 12-16, and 22-29 depend on one of independent claims 1, 17, and 19, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173